Exhibit 10.19

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

AMENDED AND RESTATED

STOCK OPTION AGREEMENT

 

UNDER

 

1996 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

GRANT OF OPTION

 

 

 

 

2.

TERMS OF PLAN

 

 

 

 

3.

PRICE

 

 

 

 

4.

EXERCISE OF OPTION

 

 

 

 

 

4.1

Time of Exercise of Option

 

 

4.2

Acceleration of Option

 

 

4.3

Termination of Option

 

 

4.4

Limitations on Exercise of Option

 

 

4.5

Method of Exercise of Option

 

 

 

Cash Exercise

 

 

 

Same Day Sale Exercise

 

 

4.6

Parachute Limitations

 

 

 

 

5.

TRANSFERABILITY OF OPTIONS

 

 

 

 

6.

RIGHTS AS STOCKHOLDER

 

 

 

 

7.

WITHHOLDING OF TAXES

 

 

 

 

8.

DISCLAIMER OF RIGHTS

 

 

 

 

9.

INTERPRETATION OF THIS OPTION AGREEMENT

 

 

 

 

10.

GOVERNING LAW

 

 

 

 

11.

BINDING EFFECT

 

 

 

 

12.

NOTICE

 

 

 

 

13.

ENTIRE AGREEMENT

 

 

 

 

 

SIGNATURE PAGE (TO BE COMPLETED AND RETURNED)

 

 

--------------------------------------------------------------------------------


 

TRANSACTION SYSTEMS ARCHITECTS, INC.

AMENDED AND RESTATED

STOCK OPTION AGREEMENT

1996 STOCK OPTION PLAN

 

This Stock Option Agreement (the “Option Agreement”) is made as of __________,
by and between Transaction Systems Architects, Inc., (TSA) a Delaware
corporation (the “Corporation”) and __________, an employee of the Corporation
or its subsidiaries (the “Optionee”).

 

WHEREAS, the Board of Directors of the Corporation has duly adopted and approved
the 1996 Stock Option Plan (the “Plan”), which Plan authorizes the Corporation
to grant to eligible individuals options for the purchase of shares of the
Corporation’s Class A Common Stock (the “Stock”); and

 

WHEREAS, the Corporation has determined that it is desirable and in its best
interests to grant the Optionee, pursuant to the Plan, an option to purchase a
certain number of shares of Stock, in order to provide the Optionee with an
incentive to advance the interests of the Corporation, all according to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 

1.             GRANT OF OPTION

 

Subject to the terms of the Plan, the Corporation hereby grants to the Optionee
the right and option (the “Option”) to purchase from the Corporation, on the
terms and subject to the conditions set forth in the Plan and in this
Agreement, __________ shares of Class A Common Stock.  The date of grant of this
Option is                 .  This Option shall not constitute an incentive stock
option within the meaning of Section 422 of the Code.

 

2.             TERMS OF PLAN

 

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan (a copy of which is provided with
this Option Agreement).  All terms and conditions of the Plan, as may be amended
from time to time, are hereby incorporated into this Option Agreement by
reference and shall be deemed to be part of this Option Agreement, without
regard to whether such terms and conditions (including, for example, provisions
relating to exercise or termination of the Option following the Optionee’s
termination of employment, disability, death or retirement or

 

--------------------------------------------------------------------------------


 

certain changes in capitalization of the Corporation) are not otherwise set
forth in this Option Agreement.  In the event that there is any inconsistency
between the provisions of this Option Agreement and of the Plan, the provisions
of the Plan shall govern.

 

3.             PRICE

 

The purchase price (the “Option Price” or “Grant Price”) for the shares of Stock
subject to the Option granted by this Option Agreement is $__________ per share.

 

4.             EXERCISE OF OPTION

 

Except as otherwise provided herein, and subject to the provisions of the Plan
(including restrictions on the transferability of the Option and special
provisions relating to exercise or termination of the Option following the
Optionee’s termination of employment, disability, death or retirement or certain
changes in capitalization of the Corporation), the Option granted pursuant to
this Option Agreement shall be subject to exercise as follows:

 

4.1          Time of Exercise of Option

 

The Optionee may exercise the Option (subject to the limitations on exercise set
forth in this Agreement and in the Plan), in installments as follows:

 

(i)            Subject to Section 4.2, no Option may be exercised during the
first year from the Original Date of Grant of the Option, as set forth in
Section 1 above;

 

(ii)           Subject to Section 4.2, after one year from the Original Date of
Grant of the Option, the Option shall be exercisable in respect of 25 percent of
the number of shares specified in Section 1 above; and

 

(iii)          Subject to Section 4.2, after the expiration of each of the
second, third, and fourth years from the Original Date of Grant of the Option,
the Option shall be exercisable in respect of an additional 25 percent of such
shares specified in Section 1 above.

 

The foregoing installments, to the extent not exercised, shall accumulate and be
exercisable, in whole or in part, at any time and from time to time, after
becoming exercisable and prior to the termination of the Option; provided, that
no single exercise of the Option shall be for less than 100 shares, unless the
number of shares purchased is the total number at the time available for
purchase under this Option.

 

2

--------------------------------------------------------------------------------


 

4.2          Acceleration of Option.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Option granted hereby shall become immediately exercisable upon the occurrence
of a Change in Control (as hereinafter defined) of the Corporation if Optionee
is an employee of the Corporation or any of its subsidiaries on the date of the
consummation of such Change in Control.

 

For purposes of this Section 4.2, a “Change in Control” means the occurrence of
any of the following events:

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power of the then-outstanding Voting Stock of the
Corporation; provided, however, that:

 

(1) for purposes of this paragraph (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Corporation directly from the Corporation that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Corporation by
the Corporation or any subsidiary of the Corporation, (C) any acquisition of
Voting Stock of the Corporation by the trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any subsidiary of the Corporation, and (D) any
acquisition of Voting Stock of the Corporation by any Person pursuant to a
Business Transaction that complies with clauses (A), (B) and (C) of subparagraph
(i)(3) below;

 

(2) if any Person is or becomes the beneficial owner of 20% or more of combined
voting power of the then-outstanding Voting Stock of the Corporation as a result
of a transaction described in clause (A) of subparagraph (i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Corporation representing 1% or more of the then-outstanding
Voting Stock of the Corporation, other than in an acquisition directly from the
Corporation that is approved by a majority of the Incumbent Directors or other
than as a result of a stock dividend, stock split or similar transaction
effected by the Corporation in which all holders of Voting Stock are treated
equally, such subsequent acquisition shall be treated as a Change in Control;

 

3

--------------------------------------------------------------------------------


 

(3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 20% or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of Voting Stock
of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of Voting Stock of the Corporation representing 1% or more of the
then-outstanding Voting Stock of the Corporation, other than as a result of a
stock dividend, stock split or similar transaction effected by the Corporation
in which all holders of Voting Stock are treated equally; and

 

(4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Corporation inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 20%
of the Voting Stock of the Corporation, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or

 

(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or

 

(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Corporation
or the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock of the Corporation
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (other than the Corporation, such entity
resulting from such Business Transaction, or any employee benefit plan (or
related trust) sponsored or maintained by the Corporation, any subsidiary of the
Corporation or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Transaction, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Transaction; or

 

(iv) approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation, except pursuant to a Business Transaction
that

 

4

--------------------------------------------------------------------------------


 

complies with clauses (A), (B) and (C) of paragraph (iii).

 

For purposes of this Section 4.2, the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

For purposes of this Section 4.2, the term “Incumbent Directors” means the
individuals who, as of the date hereof, are Directors of the Corporation and any
individual becoming a Director subsequent to the date hereof whose election,
nomination for election by the Corporation’s shareholders, or appointment, was
approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination); provided, however, that an individual shall not
be an Incumbent Director if such individual’s election or appointment to the
Board occurs as a result of an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

For purposes of this Section 4.2, the term “Voting Stock” means securities
entitled to vote generally in the election of directors.

 

4.3          Termination of Option

 

The Option shall terminate upon the earlier of the expiration of a period of (i)
ten years from the Original Date of Grant of the Option, as set forth in
Section 1 above, or (ii) one month from the date of the Optionee’s termination
of employment with the Corporation or a subsidiary; provided, however, that if
such termination of employment falls within the scope of one of the provisions
of the Plan providing for an extended exercise period in excess of one month,
the Option shall terminate upon the expiration of the extended period, as
specified in such provision, after the Optionee’s termination of employment with
the Corporation or a subsidiary within which the Option is exercisable.

 

4.4          Limitations on Exercise of Option

 

Notwithstanding the foregoing Subsections, in no event may the Option be
exercised, in whole or in part, after ten years following the date upon which
the Option is granted, as set forth in Section 4.3 above, or after the
occurrence of an event which results in termination of the Option under the
Plan.  In no event may the Option be exercised for a fractional share.

 

5

--------------------------------------------------------------------------------


 

4.5          Method of Exercise of Option

 

Cash Exercise (to exercise and retain the Shares):  Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by delivering
written notice of exercise to the Corporation, at its principal office,
addressed to the attention of Stock Plan Administration, or to the agent/broker
designated by the Corporation, which notice shall specify the number of shares
for which the Option is being exercised, and shall be accompanied by payment in
full of the Option Price of the shares for which the Option is being exercised. 
Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of the Option shall be made either in cash or by check payable to the
order of the Corporation.  If the person exercising the Option is not the
Optionee, such person shall also deliver with the notice of exercise appropriate
proof of his or her right to exercise the Option.  An attempt to exercise the
Option granted hereunder other than as set forth above shall be invalid and of
no force and effect.  Promptly after exercise of the Option as provided for
above, the Corporation shall deliver to the person exercising the Option a
certificate or certificates for the shares of Stock being purchased.

 

Same Day Sale Exercise (to exercise and immediately sell the Shares): Subject to
the terms and conditions of this Option Agreement, the Option may be exercised
by delivering written notice of exercise to the agent/broker designated by the
Corporation, which notice shall specify the number of shares for which the
Option is being exercised.  The agent/broker shall request issuance of the
shares and immediately and concurrently sell the Shares on your behalf.  Payment
of the Option Price for the shares of Stock purchased pursuant to the exercise
of the Option, as well as any brokerage fees, transfer fees, and all applicable
taxes due on the Option exercise, shall be deducted from the proceeds of the
sale of the Shares.  If the person exercising the Option is not the Optionee,
such person shall also deliver with the notice of exercise appropriate proof of
his or her right to exercise the Option.  Promptly after exercise of the Option
as provided for above, the agent/broker shall deliver to the person exercising
the Option the net proceeds from the sale of the shares of Stock being exercised
and sold.

 

An attempt to exercise the Option granted hereunder other than as set forth
above shall be invalid and of no force and effect.

 

4.6          Parachute Limitations

 

Notwithstanding any other provision of this Option Agreement or the Plan or any
other agreement, contract or understanding heretofore or hereafter entered into
by the Optionee with the Corporation (or any subsidiary or affiliate thereof),
except an agreement, contract or understanding hereafter entered into that
expressly modifies or excludes application of this Subsection (the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangements heretofore or hereafter adopted by the Corporation (or any such
subsidiary or affiliate) for the direct or indirect compensation of the Optionee
(including groups or classes of participants or beneficiaries of which the
Optionee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Optionee (an “Other Benefit Plan”),
the Optionee shall not have any right to exercise an Option or receive any
payment or other benefit under this Option Agreement, any Other Agreement, or
any Other Benefit Plan if such right to exercise,

 

6

--------------------------------------------------------------------------------


 

payment or benefit, taking into account all other rights, payments or benefits
to or for the Optionee under this Option Agreement, all Other Agreements and all
Other Benefit Plans, would cause any right, payment or benefit to the Optionee
under this Option Agreement to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Internal Revenue Code as then in effect (a
“Parachute Payment”).  In the event that the receipt of any such right to
exercise or any other payment or benefit under this Option Agreement, any Other
Agreement or any Other Benefit Plan would cause the Optionee to be considered to
have received a Parachute Payment under this Agreement, then the Optionee shall
have the right, in the Optionee’s sole discretion, to designate those rights,
payments or benefits under this Option Agreement, any Other Agreements, and/or
any Other Benefit Plans, which should be reduced or eliminated so as to avoid
having the right, payment or benefit to the Optionee under this Option Agreement
be deemed to be a Parachute Payment.

 

5.             TRANSFERABILITY OF OPTIONS

 

During the lifetime of an Optionee, only such Optionee (or, in the event of
legal incapacity or incompetency, the Optionee’s guardian or legal
representative) may exercise the Option.  No Option shall be assignable or
transferable by the Optionee to whom it is granted, other than by will or the
laws of descent and distribution.

 

6.             RIGHTS AS STOCKHOLDER

 

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Stock issuable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred and delivered, and the
name of the Optionee (or of such personal representative, administrator,
distributee or legatee of the Optionee’s estate) has been entered as the
stockholder or record on the books of the Corporation.

 

7.             WITHHOLDING OF TAXES

 

The parties hereto recognize that the Corporation or a subsidiary may be
obligated to withhold federal and local income taxes and Social Security taxes
to the extent that the Optionee realizes ordinary income in connection with the
exercise of the Option or in connection with a disposition of any shares of
Stock acquired by exercise of the Option. The Optionee agrees that the
Corporation or a subsidiary may withhold amounts needed to cover such taxes from
payments otherwise due and owing to the Optionee, and also agrees that upon
demand the Optionee will promptly pay to the Corporation or a subsidiary having
such obligation any additional amounts as may be necessary to satisfy such
withholding tax obligation.  Such payment shall be made in cash or by check
payable to the order of the Corporation or a subsidiary.

 

7

--------------------------------------------------------------------------------


 

8.             DISCLAIMER OF RIGHTS

 

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any subsidiary.

 

9.             INTERPRETATION OF THIS OPTION AGREEMENT

 

This Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Code.  All decisions and interpretations made by the Board or
the Stock Option Committee thereof with regard to any question arising under the
Plan or this Option Agreement shall be binding and conclusive on the Corporation
and the Optionee and any other person entitled to exercise the Option as
provided for herein.

 

10.          GOVERNING LAW

 

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

 

11.          BINDING EFFECT

 

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

12.          NOTICE

 

Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given if mailed or delivered to the Corporation at its
principal office, addressed to the attention of the President or if so mailed or
delivered to such other address as the Corporation may hereafter designate by
notice to the Optionee.  Any notice hereunder by the Corporation to the Optionee
shall be in writing and shall be deemed duly given if mailed or delivered to the
Optionee at the address specified below by the Optionee for such purpose, or if
so mailed or delivered to such other address as the Optionee may hereafter
designate by written notice given to the Corporation.

 

8

--------------------------------------------------------------------------------


 

13.          ENTIRE AGREEMENT

 

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral (including,
without limitation, the Stock Option Agreement between the Corporation and
Optionee dated November 10, 2000), of the parties hereto with respect to the
subject matter hereof.  Neither this Option Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the Corporation and the Optionee; provided, however, that the Corporation
unilaterally may waive any provision hereof in writing to the extent that such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Option Agreement, or caused this Amended and Restated Option Agreement
to be duly executed on their behalf, as of the day and year first above written.

 

Transaction Systems Architects, Inc.:

OPTIONEE:

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 

 

 

 

Number

Street

Apt.

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

SS#

Hire Date

 

 

 

 

 

 

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

 

 

 

Please Print Last Name, First Name MI

 

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

Beneficiary’s Social Security Number

 

 

I understand that in the event of my death, the above named beneficiary will
have control of any unexercised options remaining in my account at that time. 
If no beneficiary is designated or if the named beneficiary does not survive me,
the options will become part of my estate.  This beneficiary designation does
NOT apply to stock acquired by the exercise of options prior to my death.

 

 

 

 

 

 

SIGNATURE

DATE

 

 

1996 Stock Option Plan

 

Options

$

 

/Sh Exercise Price

 

Date

ACI

 

10

--------------------------------------------------------------------------------